Citation Nr: 0408977	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-05 454	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a permanent and total disability rating 
for nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had honorable active service from March 1969 to 
March 1971.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2000, August 2000, and September 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.

Unfortunately, further development is required before 
actually deciding this appeal.  So, for the reasons explained 
below, the claims at issue are being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO has 
failed to properly inform him of the evidence needed to 
substantiate his claims, his rights and responsibilities 
under the VCAA, and whose ultimate responsibility it is in 
obtaining the supporting evidence.  The Board realizes that 
he was provided with a brief explanation of the VCAA in July 
2001 and a copy of the regulations implementing the VCAA in 
the June 2003 supplemental statement of the case.  However, 
mere notification of the provisions of the VCAA, without a 
discussion of the veteran's rights and responsibilities, 
VA's responsibilities, and the necessary evidence to be 
obtained with regard to the specific issues before the Board, 
is insufficient for purposes of compliance with the VCAA.  As 
a consequence, his claims were certified to the Board without 
him being given appropriate notice of the evidence necessary 
to substantiate his claims, his rights and responsibilities 
under the VCAA, and VA's responsibilities under the VCAA.  
And the Board, itself, cannot correct this deficiency; the RO 
must do this instead.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claims and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claims.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
See 38 C.F.R. §§ 3.304(f), 4.130.  See also Cohen v. Brown, 
10 Vet. App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service-to support a diagnosis 
of PTSD, will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, the veteran's lay statements alone may establish the 
occurrence of the claimed in-service stressor, in the absence 
of clear and convincing evidence to the contrary, provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(f) (2003).  See also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  If, however, VA determines either that the 
veteran did not engage in combat with the enemy or that he 
did engage in combat, but his alleged stressor is not combat 
related, his lay testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other probative 
evidence supporting his allegations.  See Zarycki at 98.

A review of the official military documentation contained in 
the veteran's claims file is negative for evidence that he 
engaged in combat with the enemy during his service, as 
contemplated by VA regulations.  Accordingly, in view of the 
lack of any official evidence that he participated in combat 
with the enemy, the Board finds that he did not "engage in 
combat," and the evidentiary presumption of 38 U.S.C.A. 
§ 1154(b) does not apply.  See VAOPGCPREC 12-99 (Oct. 18, 
1999).  See also 38 C.F.R. § 3.304(d).  Nevertheless, the 
veteran claims, in statements and in a response to a VA 
questionnaire, that mortars hit his unit in November 1969 and 
May 1970.  According to the veteran, the November 1969 mortar 
attack occurred while the unit was at "Whiskey Mountain," 
and was his first exposure to a "hostile situation," as 
they received incoming rounds and fired back for 
"quite a while," and he had difficulty sleeping for the 
rest of his service because he was afraid of "the mortar 
going off."  In addition, he stated that he was also at a 
May 1970 mortar attack in Phan Tiet, wherein Charles Edward 
Aaron and Ramon Lee Grayson were killed.  During his October 
2002 hearing at the RO, he denied seeing the killing of any 
fellow service members.  

A letter and attached records from the U.S. Army Records 
Management & Declassifications Agency confirm that service 
members Aaron and Grayson were killed in action on May 5, 
1970.  The letter states that both service members died due 
to multiple fragment wounds to the head and that both were 
assigned to Company B of the 1st Battalion, 50th Infantry.  In 
addition, the letter confirms that the veteran was assigned 
to Company D of the 1st Battalion, 50th Infantry and that the 
"higher headquarters" for the veteran, Aaron, and Grayson 
was the First Field Force Vietnam (IFFV).  As such, this 
alleged stressor has been objectively confirmed.  
See Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (a 
veteran must offer credible, independent evidence of a 
stressful event, such as unit records, in order to imply 
personal exposure to the stressor).

A causal link, however, has not yet been established between 
the veteran's current symptoms and that particular stressor, 
as the medical evidence currently of record is conflicting as 
to whether he even has PTSD.  See 38 C.F.R. § 3.304(f).  He 
has been assessed as having symptoms consistent with PTSD, 
however.  In this regard, the Board notes that VA medical 
records, dated April 2000, September 2002, and February 2003 
show diagnoses of PTSD, and a June 2000 VA examiner indicated 
the veteran "ha[d] some symptoms suggestive of post-
traumatic stress disorder."  Nonetheless, the veteran's 
treating mental health care providers did not indicate what 
evidence of record supported this diagnosis, including how 
the DSM-IV criteria and symptoms were met.  Further, the June 
2000 and May 2003 VA examiners concluded that he did not meet 
the diagnostic criteria for PTSD and, instead, diagnosed him 
with a generalized anxiety disorder and panic disorder with 
agoraphobia.  Other diagnoses found in the VA medical records 
and private treatment reports include panic attacks/disorder 
and depression, not otherwise specified.  As such, it is 
presently unclear exactly what psychiatric disorders the 
veteran has.  Accordingly, he should be provided a VA 
psychiatric examination to obtain a medical opinion 
indicating whether he has PTSD that is causally or 
etiologically related to his service.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at Department 
health-care facilities if the evidence of record does not 
contain adequate evidence to decide a claim).  

Likewise, the Board observes that the veteran, in October 
2002, submitted a portion of a March 2001 letter from the 
Social Security Administration (SSA) indicating that he was 
eligible to receive Supplemental Security Income payments 
effective December 1, 2000.  However, the underlying 
application, medical records, and notice to him as to a 
determination of entitlement to disability benefits are not 
of record.  These records are relevant to his claims, 
particularly his claim of entitlement to a permanent and 
total disability rating for nonservice-connected disability 
pension benefits, and therefore should be obtained and 
associated with the other evidence in his claims file.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following development
and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims and the 
evidence, if any, the RO will obtain for 
him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

As well, the VCAA notice must apprise the 
veteran of the provisions of this new 
law, specifically concerning his claims 
of entitlement to service connection for 
PTSD and of entitlement to a permanent 
and total disability rating for 
nonservice-connected disability pension 
benefits.  The VCAA notification also 
must apprise him of the kind of 
information and evidence needed from him, 
and what he could do to help his claims, 
as well as his and VA's respective 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Obtain the veteran's complete SSA 
records and associate this additional 
evidence with his claims file.  The SSA 
records should include, but are not 
limited to, all clinical records and 
examination reports, as well as a copy of 
the notice to the veteran of that 
agency's determination of entitlement to 
such benefits, any hearing transcripts, 
etc.

3.  Schedule a VA mental status 
examination to determine exactly what 
psychiatric disorders the veteran 
currently has and whether any, including 
PTSD and depression if diagnosed, is 
related to his service in the military.  
Regarding his claim for PTSD, in 
particular, the RO must provide the 
examiner a summary of any stressors 
described above, including the one 
confirmed, and the examiner must be 
instructed that only verified events may 
be considered for the purpose of 
determining whether exposure to an in-
service stressor has resulted in the 
current psychiatric symptoms attributable 
to the PTSD.

If a PTSD diagnosis is deemed 
appropriate, the examiner should note the 
diagnostic criteria utilized to support 
the diagnosis under DSM-IV and should 
comment upon the link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record.

Since it is important "that each 
disability be reviewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2003), the 
veteran's claims file must be available 
to the examiner for review in connection 
with the examination.  The examiner 
should be provided a full copy of this 
remand, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

4.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



